VIA EDGAR November 16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln National Variable Annuity Account H and The Lincoln National Life Insurance Company File No. 333-175888; Post-Effective Amendment No. 4 (“Amendment”) Ladies and Gentlemen: The Lincoln National Life Insurance Company will file the above-referenced Amendment to the Registration Statement on November 20, 2012. Pursuant to Rule 461 under the Securities Act of 1933, The Lincoln National Life Insurance Company, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on November 20, 2012, or as soon as possible thereafter. Sincerely, /s/ Stephen R. Turer Stephen R. Turer Vice President The Lincoln National Life Insurance Company VIA EDGAR November 16, 2012 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln National Variable Annuity Account H and The Lincoln National Life Insurance Company File No. 333-175888; Post-Effective Amendment No. 4 (“Amendment”) Ladies and Gentlemen: The Lincoln National Life Insurance Company will file the above-referenced Amendment to the Registration Statement on November 20, 2012.Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Amendment be accelerated and that the amended Registration Statement be declared effective on November 20, 2012, or as soon as possible thereafter. Sincerely, /s/ Thomas O'Neill Thomas O’Neill Senior Vice President & Director
